Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 16, 2020

The Court of Appeals hereby passes the following order:

A21A0535. TERRANCE MOBLEY v. STATE BOARD OF PARDONS AND
    PAROLE et al.

       In this pro se petition, Terrance Mobley seeks to invoke this Court’s original
jurisdiction for a writ of mandamus. Mobley appears to be asking this Court to
compel the Board of Pardons and Parole to release him from incarceration. We,
however, lack jurisdiction to consider his request.
       “Generally, the superior courts of this state have the power, in proper cases, to
issue process in the nature of mandamus, prohibition, specific performance, quo
warranto, and injunction, and hence the need to resort to the appellate courts for such
relief by petition filed in the appellate courts will be extremely rare.” Brown v.
Johnson, 251 Ga. 436, 436 (306 SE2d 655) (1983). Rather, the procedure to be
followed before seeking to invoke this Court’s original jurisdiction is to file the
petition in the appropriate lower court first. See Graham v. Cavender, 252 Ga. 123,
123 (311 SE2d 832) (1984); Expedia, Inc. v. City of Columbus, 305 Ga. App. 450,
455 (2) (b) (699 SE2d 600) (2010) (“Except in the rarest of cases, litigants seeking
to invoke this Court’s original jurisdiction . . . must first petition the superior court
for such relief.”).
       This is not one of the extremely rare instances in which this Court will exercise
its original jurisdiction. See Gay v. Owens, 292 Ga. 480, 482-483 (2) (738 SE2d 614)
(2013). Until Mobley has pursued mandamus relief in superior court and obtained a
ruling thereon, there is no basis for this Court to exercise jurisdiction. See Brown, 251
Ga. at 436-437. Accordingly, this petition is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     12/16/2020
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.